*540Petitioners brought this CPLR article 78 proceeding against respondents, former members of the board of petitioners’ church, Crossway Christian Center, not in their capacity as advisors to the reinstated original board, or even in their former capacities as the temporary board, but in their present capacities as officers of the Assemblies of God’s New York district office. Accordingly, the appeal is moot since respondents are in no position to grant the relief requested in either the original petition or in petitioners’ appellate brief (see Matter of Espada 2001 v New York City Campaign Fin. Bd., 302 AD2d 299 [2003], see also Matter of E.W. Tompkins Co., Inc. v Board of Trustees of Clifton Park-Halfmoon Pub. Lib., 27 AD3d 1046, 1047-1048 [2006], lv denied 7 NY3d 704 [2006]).
Were we to consider petitioners’ claims on the merits, we would find that, because the intervention of respondents into the affairs of Crossway was valid and allowed under its bylaws, respondents were not obligated to take the actions sought by petitioners. Concur — Gonzalez, PJ., Mazzarelli, Andrias, Sweeny and Román, JJ.